GOODWIN, J.,
dissenting.
It must be remembered that the mortgagee had the option, in preparing the mortgage, to place all the desired security under a single mortgage, or to place the personal property under a chattel mortgage and the land under a real-property mortgage. It would appear that both orderly procedure and certainty in the law would best be served by treating the mortgage as a purchase-money mortgage upon land. A mortgagee need not mingle land and personal property in a single mortgage. If he does so, the matter of a deficiency ought to be governed by the rules of law applying to the foreclosure of mortgages on land. These rules are well settled, and are calculated to serve the legitimate ends of both parties fairly and fully. The segregation of the two classes of security after foreclosure in order to apply to each class a separate deficiency remedy will be a difficult, expensive, and wasteful task. The difficulty in which the trial court is placed by the majority opinion could have been avoided by using two mortgages. I would hold the mortgagee to his election and treat the whole transaction as one within ORS 88.070.